--------------------------------------------------------------------------------

EXHIBIT 10.14

 
 
CONSULTING AGREEMENT




THIS DOCUMENT acts forth the agreement between DMS Consulting, LLC, maintaining
its principal office at 320 Plaza Real, STE 319 Boca Raton FL, 33432 (“DMS” or
the Consultant) and Secured Financial Network, Inc. maintaining its principal
office at 1180 SW 36th Avenue, STE 204, Pompano Beach FL. 33069 (“SFNL” or The
Company).


WHEREAS, DMS is engaged in the business of providing services for management
consulting, business advisory, and public relations and has knowledge, expertise
and personnel to render the requisite services to the Company; and


WHEREAS, the Company is desirous of retaining DMS for the purpose of obtaining
these services so as to better, more fully and more effectively deal with the
financial services community on a non-exclusive basis.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:


NATURE OF SERVICES TO BE RENDERED


During the term of this Agreement, DMS shall use its best efforts to provide the
Company financial communication services, and will serve, when requested, as the
Company liaison and spokesperson.  The consulting services to be provided by DMS
shall include the development, implementation, and maintenance of a sound
financial advisory strategy which include:


 
A.
Soliciting and arranging meetings with the investment community (both sell-side
and buy-side) to promote the Company.  It is understood that DMS does not
perform investment advisory service and/or advise any person or entity to buy or
sell the Company’s stock, and that DMS merely acts as a liaison between the
Company and its shareholders, potential investors and retail stockbrokers as an
intermediary on behalf of the Company.



 
B.
Managing and communicating the Company’s corporate profile within the investment
community, with the goal of raising and improving such profile.  Conduct
meetings, in person or by telephone, with brokers, dealers, analysts and other
investment professionals and to advise them of the Company’s plans, goals, and
activities.



 
C.
Develop an in-depth familiarization with the Company’s business objectives and
bring to the Company thereof, when known to bring to the Company’s attention
potential or actual opportunities, which meet those objectives or logical
extensions thereof, when known.

 
 

 
 
1

--------------------------------------------------------------------------------

 



 
D.
Comment on the Company’s corporate development including such factors as
position in competitive environment, financial performances vs. competition,
strategies, and operational viability.



 
E.
Disseminate your company’s news press and email it to our network of potential
investors.



TERM AND TERMINATION


This Agreement shall be for a period of one month (90 days) commencing May 4th,
2009 and terminating August 4th, 2009, and thereafter may be renewed upon the
mutual written consent of the parties.


COMPENSATION FOR SERVICES


The following represents the compensation to be received by DMS Consulting, LLC
in connection with rendering the services hereunder:


 
A.
The Company agrees to pay Consultant, (DMS Consulting, LLC) the sum of two
thousand five hundred dollars ($2500.00) per month for consulting services, upon
the execution of this agreement



TREATMENT OF CONFIDENTIAL INFORMATION


DMS shall NOT disclose to any third party any material non-public information or
data received from the Company without the written consent and approval of the
Company other than: to its agents or representatives that have a need to know in
connection with the services hereunder.


REPRESENTATION


The Company acknowledges that DMS is in the business of providing consulting
services to other businesses and entities.  DMS reserves the right to perform
similar services for others, as well as engage in other business activities.


INDEMNIFICATION OF CONSULTANT BY COMPANY


The Company acknowledges that DMS, in performance of its duties, will be
required to rely upon the accuracy and completeness of information supplied to
it by the Company’s officers, directors, agents, and/or employees.  The Company
agrees to indemnify, hold harmless and defend DMS, its officers, agents and/or
employees from any proceedings, inquiries, or legal action whether
administrative, governmental, or private which arises out of or is due to the
inaccuracy or incompleteness of any promotional material or other information
including but not limited to financial information supplied by the Company to
DMS.
 

 
 
2

--------------------------------------------------------------------------------

 



DMS agrees that all services shall be performed in accordance with all
applicable laws, rules, and regulations.


The Company acknowledges that DMS is acting as an independent contractor and not
as an employee of the Company.  As such, neither party has the authority to bind
the other, nor make any unauthorized representation on behalf of the other.


The Company acknowledges that DMS shall not be held accountable for the actions
of other parties the Company engages to provide consulting services to the
Company throughout the duration of this agreement.


The Company shall carry no workers compensation or any health or accident
insurance on DMS or consultant’s employees.  Company shall not pay any
contributions to social security unemployment insurance, Federal or State
withholding taxes, nor provide any contributions or benefits, which might be
customary in an employer-employee relationship.


NON-ASSIGNMENT


No portion of this Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operations of law or as otherwise set forth
herein.


NOTICES


Any notices given by either party to the other hereunder shall be sufficient if
in writing and sent by registered or certified mail, return receipt requested,
addressed to such party at the address specified on the first page of this
Agreement or such other address as either party may have given to the other in
writing.


ARBITRATION


Any claim or controversy arising out of or relating to this Agreement shall be
settled by arbitration in the State of Florida, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and the
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction.


ENTIRE AGREEMENT


This Agreement contains the entire agreement and understanding between the
parties and supersedes all prior negotiations, agreements and discussions
concerning the subject matter hereof.





 
3

--------------------------------------------------------------------------------

 

MODIFICATION AND WAIVER


This Agreement may not be altered or modified except by writing signed by each
of the respective parties hereof.  No breach or violation of this Agreement
shall be waived except in writing executed by the party granting such waiver.


LAW TO GOVERN


This Agreement shall be construed according to the laws of the State of Florida.




NO PARTNERSHIP OR AGENCY


The Parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any Party the partner, agent
or legal representative of the other Party, nor create any fiduciary
relationship between them for any purpose whatsoever.  No Party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, the other Party except as may be, from time to time, agreed upon in writing
between the Parties or as otherwise expressly provided.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
agreement, effective as of the date set fourth above.










/s/  Dana Salvo

--------------------------------------------------------------------------------

Dana Salvo, President
DMS Consulting, LLC










/s/  Jeffrey L Schultz

--------------------------------------------------------------------------------

Jeffrey L Schultz
Chief Exec. Officer, President

 
 
 
4

--------------------------------------------------------------------------------